Citation Nr: 0331705	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  95-32 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the left leg to include injury to 
muscle group XII; compound fracture of the tibia; and 
multiple metallic fragments throughout the left leg, ankle 
and foot, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for cicatrices of the 
skin of the right lower leg and foot with multiple foreign 
bodies embedded in the soft tissue and bone of the right leg, 
ankle, and foot, currently evaluated as 10 percent disabling.  

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne


INTRODUCTION

The veteran had active military service from October 1951 to 
January 1953.  

The appeal as it concerns the evaluation of the veteran's 
lower extremity disabilities arose from a June 1995 rating 
action entered by the Department of Veterans Affairs (VA) 
regional office (RO) in Columbia, South Carolina.  These 
matters were perfected for appeal in September 1995.  The 
appeal regarding TDIU benefits arose from a March 1996 rating 
action and was perfected for appeal in January 1997.  A 
hearing at which the veteran testified was conducted by the 
undersigned in April 1999 at the RO.  In a July 1999 
decision, the Board remanded the issues currently on appeal 
to the RO for further development.  The Board also remanded 
two other issues that had been perfected for appeal, and 
denied a third issue.  

The case was subsequently returned to the Board in 
Washington, DC.  During the interim, one of the issues the 
Board remanded in 1999 was granted, and in a January 2001 
decision, the Board denied one of the other issues previously 
remanded.  The Board then remanded for a second time, the 
remaining issues as set forth on the front page of this 
decision.  In due course, the case was returned to the Board.  
In March 2003, the Board advised the veteran by letter of 
certain changes in the criteria by which his disabilities are 
evaluated.  The veteran replied to this letter by submitting 
additional VA treatment records.  The submission of this 
evidence directly to the Board without a waiver of the right 
to have the RO consider it in the first instance, required 
that the case be remanded yet again to have the RO review the 
evidence.  That was accomplished in June 2003, and after a 
supplemental statement of the case was issued to the veteran, 
the matter was returned to the Board.  


FINDINGS OF FACT

1.  The veteran's left leg muscle group XII impairment is 
evaluated at the maximum schedular rating for that particular 
muscle group disability.  

2.  The veteran is separately rated for the orthopedic 
disability arising from the wounds to his left and right 
lower extremities, which disabilities are not on appeal.  

3.  The scars on the veteran's left leg arising from his 
fragment wounds do not cover an area in excess of 6 square 
inches, and are not poorly nourished, ulcerating, tender, 
painful or unstable.  

4.  The veteran's right leg disability is not shown to 
include scars that cover an area in excess of 12 square 
inches or that are poorly nourished, ulcerating, tender, 
painful or unstable.

5.  The veteran, who was born in 1931, completed one year of 
high school and worked in a cotton mill, as an appliance 
repairman, and as a self employed mechanic.  

6.  The veteran's combined service connected disability 
evaluation is 70 percent, and he has apparently not worked 
since 1993.  

7.  The veteran's service connected disabilities prevent him 
from engaging in any form of substantially gainful employment 
consistent with his education and occupational experience.   



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a shell fragment wound to the left leg to 
include injury to muscle group XII; compound fracture of the 
tibia; and multiple metallic fragments throughout the left 
leg, ankle and foot are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5312 (2003) and 
7801, 7802, 7803, 7804 as in effect prior to and since August 
2002.  

2.  The criteria for an evaluation in excess of 10 percent 
for cicatrices of the skin of the right lower leg and foot 
with multiple foreign bodies embedded in the soft tissue and 
bone of the right leg, ankle, and foot are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 7801, 7802, 7803, 7804 as in effect prior to and since 
August 2002.  

3.  The criteria for a total disability rating based on 
individual unemployability due to service connected 
disability have been met.  38 U.S.C.A. §§ 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

It appears that the VCAA applies to this case even though the 
claim was filed before enactment of the law since VA had not 
finally completed adjudication of the claim before the law 
was passed.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir., 
August 25, 2003).  Regardless of whether the VCAA applies to 
this claim, the fact is that there has been compliance with 
this law, as discussed in more detail below.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decisions on 
appeal, as well as the statements of the case and multiple 
supplemental statements of the case together have adequately 
informed the veteran of the types of evidence needed to 
substantiate his claims, including the legal elements of the 
benefits he seeks.  Furthermore, in September 2002 and June 
2003 letters, the RO explained the VCAA and asked the veteran 
to submit certain information in accordance with the 
requirements of the VCAA.  The letters informed the veteran 
what evidence and information VA would be obtaining, and 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, employment records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
Under these circumstances, the Board finds that the 
Department's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this regard, the Board specifically concludes that the 
VCAA notification letters sent to the veteran in September 
2002 are legally sufficient under the holdings in  Paralyzed 
Veterans of America, et. al. v. Secretary of Department of 
Veterans Affairs (PVA), Nos. 02-7007, -7008, -7009, -7010 
(Fed. Cir. September 22, 2003); and Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  In this case, even though the later 
September 2002 letter requested a response within 30 days, it 
did not set forth any adverse consequences would result from 
the failure to comply with that request.  Moreover, it has 
been in excess of one year since that notification letter was 
sent, and in the more recent June 2003 letter to the veteran 
that addressed the requirements of the VCAA, the veteran was 
correctly informed that he had one year from the date of its 
first letter in this regard to submit any additional 
information or evidence.  

Further, the factual scenario in the PVA case, [which 
involved the RO sending a VCAA notification letter, as in 
this case], is simply inapplicable to the specific 
circumstances of this case.  The Federal Circuit was 
concerned with the "premature denial" of a claim before the 
one-year period for submitting evidence had expired.  Here, 
the denial of the veteran's claims occurred long before the 
VCAA was enacted.  VA had no option other than to send a VCAA 
notification letter in the midst of the appellate process 
already underway.  In other words, chronologically, it was 
impossible for VA to provide VCAA notification to this 
particular claimant before the initial denial of his claim.  

With respect to VA's duty to assist, it is observed that the 
identified private and VA treatment records have been 
obtained.  Likewise, the veteran has been examined for VA 
purposes on several occasions in connection with this appeal.  
In view of this, the Board finds that VA has done everything 
reasonably possible to assist the veteran, and any additional 
efforts to assist him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Accordingly, VA has satisfied 
its duties to inform and assist the veteran at every stage of 
this case and a decision on the merits of his appeal may 
proceed.  


Increased Ratings 

As the Board set out in its June 2003 Remand, the veteran in 
this case incurred multiple injuries to both lower 
extremities and feet as a result of shell fragment wounds 
received in combat during the Korean conflict in 1952.  
Initially, three separate disabilities were recognized for VA 
purposes as arising from these wounds.  These were the two 
disabilities currently on appeal, and a third disability, 
characterized as:  

left foot injuries other, fracture proximal phalanx 
with 1/4 inch shortening of left great toe and 
fracture of the left navicular and cuneiform with 
retained foreign bodies embedded in the bones of 
the foot.  

The veteran's current appeal originally included the 
appropriate evaluation for each of these three disabilities. 

In 2000, service connection was separately established for 
right ankle arthritis, left ankle arthritis, left knee 
arthritis and right knee arthritis, as secondary to the 
previously established service connected disabilities.  (This 
action resulted in an increase in the veteran's combined 
disability evaluation from 60 percent to 70 percent.)  The 
evaluations assigned for the arthritis at these locations are 
not currently in appellate status, and as indicated in the 
Introduction above, the Board entered a final determination 
in January 2001, with respect to the evaluation of the 
disability identified in the indented paragraph immediately 
above.  Accordingly, there remains for the Board's 
consideration, the issues that have been set forth on the 
front page of this decision.  For simplicity, the disability 
effecting the veteran's left lower extremity will be referred 
to as his left leg disability.  The disability on appeal 
effecting the right lower extremity will be referred to as 
his right leg disability.  

As to the history of the veteran's injuries, a review of his 
service records shows that in August 1952, he was struck by 
mortar fragments in his left and right leg, with over 100 
wounds of the anterior portion of both lower extremities.  
Many of the wounds were described as small, but nevertheless, 
some debridement was required and X-rays revealed an 
incomplete fracture of the left tibia and a compound 
comminuted fracture of the left hallux.  The X-rays also 
showed "hundreds of fragments in the lower legs, mostly 
tiny," and one physician commented that "both legs are 
literally peppered with metal fragments."  By September 
1952, the veteran had been evacuated by way of Japan, to the 
United States, and at that time, X-rays showed healing of the 
fractures.  There remained, however, several draining sinuses 
on the left foot, and it was noted at the end of that month 
the veteran remained non-weight bearing.  There was also some 
shortening of the dorsal calf muscles range of motion (on the 
left).  

Records dated in early October 1952 showed that metallic 
fragments ranging in size from 2 to 8 mm. were observed to 
have worked to the surface of the veteran's left leg and 
extruded themselves.  As to the right leg, X-rays taken at 
that time were interpreted as revealing reactive periostitis 
of the distal right tibia.  Later that month, it was 
recommended that the veteran appear before a Physical 
Evaluation Board, which was accomplished in November 1952.  
The Physical Evaluation Board found the veteran was unfit for 
his duties by reason of "wounds, missile, both feet & left 
leg, no artery or nerve involvement, but fracture, simple of 
lower third of left tibia & left great toe, proximal 
phalanx."  The veteran was then apparently transferred to a 
VA hospital and subsequently discharged from service on 
January 1, 1953.   

Although discharged from the service January 1, 1953, the 
veteran was not discharged from the VA hospital to which he 
was transferred until mid January 1953.  Records from this VA 
hospital show that as to the left leg, the veteran had 
multiple scars, a shortened left great toe, (which however 
maintained mobility) and limited range of motion of the left 
ankle.  It "ranged from 10 to 110 degrees."  It was also 
noted that the veteran complained of pain in the left foot 
after walking and that the tibialis anticus appeared to be 
adherent to the overlying skin.  Physiotherapy was apparently 
provided and was beneficial, since at the time of hospital 
discharge, the veteran had only minimal pain on walking, and 
all wounds were described as completely healed.  

As to the right leg, at the time the veteran was transferred 
to a VA hospital in December 1952, X-rays of that leg were 
again described as depicting innumerable tiny, metallic 
foreign bodies, but range of motion of the ankle was noted as 
normal.  The discharge diagnosis was residual scarring from 
shrapnel wounds, both legs and feet.  

In a February 1953 rating action, service connection was 
established for the veteran's disability.  At that time, 
however, it was simply characterized as residual scarring 
from shrapnel wounds, both legs and feet.  In a July 1953 
rating action, the veteran's disabilities were more precisely 
defined.  In pertinent part, the veteran was awarded a 30 
percent disability evaluation for "muscle injury group XII; 
residuals of fracture compound of the tibia and multiple 
metallic foreign bodies throughout the left leg, ankle and 
foot and embedded in the bones of the leg."  This is the 
left leg disability for which an increased evaluation is now 
sought.  

In addition, the veteran was also assigned a 20 percent 
disability evaluation for a disability characterized as 
"left foot injures other, fracture proximal phalanx with 1/4 
inch shortening of left great toe and fracture of the left 
navicular and cuneiform with retained foreign bodies embedded 
in the bones of the foot."  This is essentially the 
disability for which the Board denied an evaluation in excess 
of 20 percent in its January 2001 decision, and is not the 
subject of this appeal.  

The veteran was also awarded a 10 percent disability 
evaluation for a disability characterized as "cicatrices of 
the skin and muscle right lower leg and dorsum aspect of the 
right foot with multiple foreign bodies in soft tissue of the 
rt leg, ankle, and foot, and some embedded in the bones of 
the left, ankle, and foot."  This is the right leg 
disability at issue.   

As mentioned above, the veteran has since been service 
connected for arthritis of the left and right ankle and the 
left and right knee.  These disabilities are not the subject 
of this appeal.  

The July 1953 rating action that more precisely defined the 
veteran's disabilities, was preceded by a VA examination that 
was also conducted in July 1953.  As to the veteran's right 
leg disability on appeal, this examination showed there was 
no evidence of atrophy or spasm.  There was also a full range 
of motion in the right hip, knee and ankle, and while there 
were numerous areas of stippling over the  anterior and 
medial aspect of the lower leg and the dorsal aspect of the 
foot, these areas were well healed and non-tender.    

As to the left leg disability on appeal, the July 1953 VA 
examination showed that the veteran walked without a limp, 
and there was no evidence of atrophy or spasm.  The following 
scars, however, were identified:  

a.) a 1 inch in diameter circular scar over the 
medial aspect of the left lower leg in the middle 
third;

b.) a 2 1/2 x 1 inch scar over the anterior medial 
aspect, lower third, left lower leg; 

c.) a circular scar 1/2 inch in diameter over the 
medial aspect of the left ankle; and 

d.) a 1 1/2 inch scar in length over the anterior 
aspect of the lower leg in the middle third.

All of the above scars were described as well healed, non-
tender, slightly adherent and depressed with a slight loss of 
muscular substance.  

In addition, there were described numerous circular scars 
over the medial and dorsal aspect of the left ankle and foot 
and over the anterior and medial aspect of the left lower leg 
and in the lower third of the leg.  These were all described 
as well healed, non-tender, non-adherent, without depression 
or loss of soft tissue.  

Finally, the skin over the medial aspect of the lower left 
leg and foot revealed numerous purplish stippled areas 
containing foreign bodies and pigment.  These areas were also 
described as non-tender.  

The 30 percent and 10 percent disability ratings assigned for 
the impairments at issue in 1953, have remained in effect 
since that time. 

In 1995, the veteran initiated the claim that has become the 
subject of this appeal.  In connection with this claim, 
private and VA medical records have been associated with the 
claims file, and the veteran was examined for VA purposes in 
1995, 2000, and 2002.  

VA treatment records dated in 1994, show the veteran 
complained of pain and swelling of the knees and ankle on 
use, but there was apparently full range of motion of the 
joints, and good muscle strength.  The veteran also was 
considered neurologically intact.  

In March 1995, the veteran was examined for VA purposes.  The 
report from that examination showed that the veteran 
complained of knee, ankle and foot pain that apparently 
increased when standing.  He also mentioned swelling in the 
lower extremities.  Physical inspection revealed range of 
motion of the knees from 0 to 120 degrees, with a trace 
effusion on the left.  The ligaments were stable, and the 
presence of multiple well healed scars were noted.  Ankle 
range of motion was from 10 degrees dorsiflexion to 30 
degrees plantar flexion, bilaterally, and the ankle ligaments 
were stable.  Multiple shrapnel fragments could be palpated 
across the dorsum of the left foot, and there was pain over 
the metatarsals distally on the dorsum of that foot and on 
the plantar aspect bilaterally.  There were no abnormal 
calluses on the feet and the skin appeared in good repair, 
although the left great toe was slightly deformed and 
shortened, presenting as "slightly cocked up."  Sensation 
was described as intact bilaterally and there was no muscle 
weakness elicited.   

The pertinent diagnoses were status post shrapnel injury to 
both lower extremities, left worse than right, metatarsalgia 
bilaterally, left worse than right and multiple shrapnel 
material in both legs, left worse than right, with multiple 
scars over both lower extremities.  

Private records dated in 1995 showed that the veteran was 
seen for complaints of leg pain.  It was also noted that he 
complained of leg swelling on walking, and that the veteran 
was instructed on physical therapy techniques he could 
accomplish on his own.   

Private treatment records dated in 1999 showed that the 
veteran was seen on a few occasions for complaints of poor 
circulation in his lower legs, and swelling.  The veteran 
apparently sought to link these complaints to his service 
related injuries, but the records do not make clear whether 
the treating physician agreed with this conclusion.  

The veteran was examined again for VA purposes in April 2000.  
At this time, the veteran reported exacerbation of ankle and 
knee pain when walking with pain and swelling of the right 
knee worse than the left.  He also reported pain at the 
bottom of the right heel, intermittent swelling and pain in 
both ankles, but more often in the left.  Further, the 
veteran gave a history of the left leg intermittently giving 
out, but he did not report any weakness prior to the left 
giving out, considering it most likely due to pain.  Other 
complaints were a feeling that his feet were cold and numb at 
night, and a cramping of the calves when walking and with 
exertion.  

Examination revealed multiple dark varicose veins in the 
lower extremities, multiple shrapnel wounds bilaterally in 
the medial lower legs, and embedded shrapnel in the medial 
aspect of the right knee on the surface of the patella, and 
the dorsum of the left foot, near the fourth metatarsal bone.  
Right heel examination revealed point tenderness to 
palpation, but there was full range of motion of the knees 
bilaterally.  At the same time, however, there was patellar 
grind and bilateral crepitus, with the left patella immobile.  

Examination of the left foot revealed limited mobility at the 
ankle mortise with limited dorsiflexion to 10 degrees on the 
left and 30 degrees on the right.  Plantar motion was to 5 
degrees on the left and 20 degrees on the right.  Sensation 
was decreased in the left ankle area, and there was increased 
temperature in the right ankle joint.  Other than the left 
great toe, motor strength of 5/5 distally and proximally in 
the lower extremities was present.  

X-rays taken in connection with this examination revealed 
multiple metallic fragments over both feet, and a small spur 
in the calcaneal area on the right.  There was severe 
degenerative changes in the left knee, and on the right, 
there was joint space narrowing, calcification of lateral 
menisci and small metallic fragments in the soft tissues.  
There was also a long linear metallic density medial to the 
patella.  

The examiner commented that the findings were consistent with 
previous multiple shrapnel wound injuries and significant 
degenerative changes in both knees.  The examiner went on to 
opine the bilateral knee pain was most likely multifactoral 
with a combination of an old injury with post traumatic 
arthritis and age related arthritis.  The ankle pain was also 
considered multifactoral with significant degenerative 
arthritis of both ankles, and probably a combination of post 
traumatic arthritis and age related degenerative changes.  
The pain in the heel area, however, was considered most 
likely from the heel spur, which was of recent onset.  
Similarly, the leg cramping was thought to be suggestive of 
peripheral vascular disease, and unrelated to the veteran's 
war time injuries.  Except for the left great toe, the  
examiner commented that there was no motor weakness.  

A third examination of the veteran was conducted in April 
2002.  In this examination report, it was noted the veteran 
complained of pain in both legs on walking, especially the 
feet and ankles.  He also complained that his left lower 
extremity gives out, but he added he does not have any 
decreased use of that extremity, as he uses it as equally as 
the right lower extremity.  The veteran denied any falls, 
weakness or numbness of either lower extremity, although he 
used a cane.  

Muscle examination revealed "Motor is 5/5" with normal bulk 
and tone.  Sensation was intact, and gait and coordination 
were considered to be within normal limits.  

On the right knee, the presence of a shrapnel wound scar was 
noted and measured about 3 x 2 cm, but there was no evidence 
of any functional loss of the right knee or any pain in the 
right knee from shrapnel.  There was also noted a 3 x 1 cm 
scar on the right lower extremity, but its precise location 
was not set out.  It was, however, described as well healed.  

On the left lower extremity, the following scars were 
described:  

a.)	a 2 x 2 cm scar on the thigh; 
b.)	a 3 x  1 cm scar on the skin (shin?); and 
c.)	a 2 x 1 cm on the lateral side of the left shin.  

In addition, there was "shrapnel about 2 x 1 cm on the 
dorsum of the left foot," but no evidence of any chronic 
ulcerations or any evidence of any keloid formation.  

Range of motion tests of each knee revealed flexion of 135 
degrees and extension to 15 degrees, with no pain.  There was 
also no evidence of joint effusion.  Range of motion of the 
feet and ankles revealed plantar flexion to 50 degrees, 
dorsiflexion to 20 degrees, supination of 60 degrees and 
pronation to 30 degrees with no pain.  

The examiner indicated there was no loss of power, weakness, 
lower threshold of fatigue or any fatigue pain, or impairment 
of coordination or uncertainty of movement of the left lower 
extremity.  On the right, there was no ulcerations of the 
skin, and the examiner commented there was no evidence of any 
demonstrable pain or functional loss produced by a shell 
fragment wound or wound cicatrix.  

X-rays revealed shrapnel fragments present over the distal 
femoral region on the left, with no periosteal changes or 
fracture.  The left knee was described as exhibiting mild 
degenerative joint disease and there was likewise, 
degenerative changes of the left ankle with multiple shrapnel 
fragments.  On the right, there was shrapnel about the knee, 
but no periosteal changes, and multiple fragments over the 
leg, more concentrated at the foot and ankle, as well as 
degenerative joint disease of the knee, foot and ankle.    
 
VA outpatient treatment records dated in September 2002 show 
that the veteran had no presenting complaints (he was 
evidently there for a routine follow-up), and when seen in 
March 2003, his only complaints concerned shortness of 
breath.  

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

Since the veteran is separately rated for the orthopedic 
impairment arising from the arthritis in his knees and 
ankles, which issues are not on appeal, the Board must 
necessarily limit its consideration in addressing this appeal 
to the impairment arising from the scars on the left and 
right leg, and from the muscle group XII injury on the left.  

Under applicable criteria, a severe disability of muscle 
group XII is evaluated as 30 percent disabling under 
Diagnostic Code 5312.  This is the highest rating under this 
Diagnostic Code, and since this is the current rating 
assigned for the disability that includes this muscle group 
impairment, there is obviously no basis for assigning an 
increased rating under it.  As to evaluating scars, the 
criteria for evaluating them changed during the course of the 
appeal, and therefore, the Board will consider both the old 
and new criteria to ascertain whether either supports an 
increased rating.  

Under the old criteria, scars, superficial, poorly nourished, 
with repeated ulceration warranted a 10 percent disability 
evaluation, under Diagnostic Code 7803.  Scars that were 
superficial, tender and painful on objective demonstration 
were likewise assigned a 10 percent evaluation under 
Diagnostic Code 7804.  Under Diagnostic Code 7805, scars 
could also be rated based on limitation of function of the 
part affected.  Here again, however, since the impairment to 
the muscle and joints effected by the veteran's wounds are 
separately evaluated, Diagnostic Code 7805 does not provide 
an appropriate basis for evaluating the veteran's scars.  

Under criteria that became effective in August 2002, 
Diagnostic Code 7801 provides for a 10 percent rating for 
scars that are deep or that cause limitation of motion when 
they cover an area or areas exceeding 6 square inches (39 sq. 
cm.).  A 20 percent rating is warranted for such scars in an 
area or areas exceeding 12 square inches (77 sq. cm), and a 
30 percent rating is warranted for such scars in an area or 
areas exceeding 72 square inches (465 sq. cm.)  (A deep scar 
is one associated with underlying soft tissue damage.)  

Scars that are superficial and that do not cause limited 
motion, are assigned a 10 percent evaluation when they cover 
an area or areas of 144 square inches (929 sq. cm.) or 
greater.  (A superficial scar is one not associated with 
underlying soft tissue damage.)  

An unstable superficial scar is assigned a 10 percent 
evaluation under Diagnostic Code 7803.  (An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.)  A superficial scar painful on 
examination is assigned a 10 percent rating under Diagnostic 
Code 7804.  

In any case where the rating schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

Since the veteran's discharge from service, none of the scars 
on his left leg have been described in medical records as 
poorly nourished, ulcerating, tender, painful or unstable.  
Likewise, none have been described as causing limitation of 
motion, (although as previously mentioned, even if they had 
been, any such impairment would be contemplated under the 
rating assigned for the veteran's arthritis), and none are 
shown as limiting function of any effected part.  (In this 
regard, the left leg scars noted as slightly adherent on 
examination in 1953 are in the area of muscle group XII, such 
that the affected part is already evaluated under Diagnostic 
Code 5312, for impairment to that muscle.)  

Moreover, while the left leg scars may be considered to 
satisfy the definition of deep scars for VA purposes, (since 
they were identified as adherent when described in 1953), the 
evidence does not show that taken together their measurements 
cover an area exceeding 6 square inches.  Under these 
circumstances, the scars on the veteran's left leg do not 
meet the criteria for a compensable evaluation under either 
the old or new criteria for evaluating scars, and an 
increased evaluation for the veteran's left leg disability is 
not warranted.  

With respect to the veteran's right leg disability, like his 
left leg, none of the scars on this extremity have been 
described as poorly nourished, ulcerating, tender, painful or 
unstable.  Likewise, none have been described as causing 
limitation of motion, (although as previously mentioned even 
if they had been, any such impairment would be contemplated 
under the rating assigned for the veteran's arthritis), none 
are shown as limiting function of any effected part, and none 
of the scars on the right leg cover a sufficient area to 
warrant a compensable evaluation under the new rating 
criteria.  In view of these facts, the criteria for a 
compensable evaluation under either the old or new criteria 
for evaluating the veteran's right leg disability are not 
met, and an increased evaluation for that disorder is denied.  


TDIU Benefits 

Turning to the veteran's contention that he is unemployable, 
the evidence in this case shows the veteran was born in 1931, 
he reported completing one year of high school, and following 
service, he testified he worked in a cotton mill for 5 or 6 
years, then as an appliance repairman for approximately 15 
years, and then as a self employed mechanic until age 62, 
when he began to receive Social Security benefits.  He 
contends that the pain and swelling in his lower extremities 
prevent him from working.  

Under applicable criteria, total disability ratings for 
compensation purposes based on individual unemployability may 
be assigned where the combined schedular rating for the 
veteran's service-connected disabilities is less than 100 
percent when it is found that such disorders are sufficient 
to render the veteran unemployable without regard to either 
his advancing age or the presence of any non-service-
connected disorders.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341.

Under 38 C.F.R. § 4.16(a), specific schedular standards must 
be met in order to warrant the award of a total disability 
rating based on individual unemployability due to service-
connected disabilities.  Those criteria are as follows:

Total disability ratings for compensation may be 
assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of 
service-connected disabilities: Provided [t]hat, if 
there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring 
the combined rating to 70 percent or more. . . . It 
is provided further that the existence or degree of 
non-service- connected disabilities or previous 
unemployability status will be disregarded where 
the percentages referred to in this paragraph for 
the service-connected disability or disabilities 
are met and in the judgment of the rating agency 
such service- connected disabilities render the 
veteran unemployable.  38 U.S.C.A. § 4.16(a).  

The veteran is currently service connected for the following 
disabilities:

Residuals of shell fragment wound to the left leg 
to include injury to muscle group XII, compound 
fracture of the tibia and multiple metallic 
fragments throughout the left leg, ankle and foot, 
rated 30 percent disabling.  

Residuals of a left foot injury to include a 
fracture of the proximal phalanx with shortening of 
the left great toe and a fracture of the left 
navicular and cuneiform with retained foreign 
bodies embedded in the bone, rated 20 percent 
disabling.  

Cicatrices of the skin of the right lower leg and 
foot with multiple foreign bodies embedded in the 
soft tissue and bone of the right leg, ankle and 
foot, rated 10 percent disabling.  

Right ankle arthritis, rated 10 percent disabling.

Left ankle arthritis, rated 10 percent disabling.  

Left knee arthritis, rated non-compensably 
disabling.   

Right knee arthritis, rated non-compensably 
disabling.  

Malaria, rated non-compensably disabling.  

The veteran's combined disability evaluation is 70 percent, 
and since his disabilities arose from multiple injuries 
incurred in action and share a common etiology, they may be 
considered one disability for purposes of determining 
entitlement to TDIU  benefits.  See 38 C.F.R. §§ 4. 16, 4.17, 
4.25.  Accordingly, the veteran meets the minimum schedular 
criteria for TDIU benefits.   

As to the evidence that more specifically addresses the 
veteran's employability status, it includes a statement from 
a private physician dated in September 1995.  This physician 
noted that the veteran had been seen by him intermittently 
since 1965.  In pertinent part, the physician commented that 
he treated the veteran for knee and elbow problems, and he 
remarked that the veteran had "recently retired because of 
an inability to stand for long periods due to painful leg 
symptoms thought due to the worsening of Osteoarthritis due 
to age."  

A statement from another private physician, W. F. Prior, MD., 
received in November 1996, also addressed the veteran's 
employability status.  This physician stated:

This 65 year old combat veteran is totally and 
permanently unable to be gainfully employed because 
of muscle, nerve, tendon, fascia and joint injures 
sustained over 50 years ago but continuing to cause 
progressive pain, swelling, joint effusion and 
weakness, with the left leg buckling and giving way 
unpredictably.  Please review the x-rays and look 
and feel of the knees and the palpable shrapnel 
fragments and think about the causes of neuritis, 
myositis, tendonitis and arthritis.  This is what I 
will ask any other consultants to consider.  

Also of record is a March 1997 letter from the veteran's 
cousin, who apparently had been employed by the veteran.  He 
related that the veteran was unable to be on his feet more 
than a couple hours at a time, which he (the cousin) believed 
was due to swelling and arthritis in the veteran's feet and 
legs.  

Given the veteran's combined 70 percent disability evaluation 
for his service connected disabilities, it is clear that 
regardless of the question of the veteran's employability 
status, VA recognizes he is significantly impaired by these 
disabilities.  At the same time, however, the evidence of 
record also discloses that it is not the veteran's service 
connected disabilities alone that have produced symptoms 
about which he has complained.  As set forth in the previous 
section of this decision, in addition to his service 
connected disabilities, the veteran also has a non-service 
connected calcaneal spur, peripheral vascular disease and 
arthritis associated with the aging process which accounts 
for some of his complaints.  

These additional disabilities notwithstanding, the Board also 
recognizes that there is no medical evidence upon which to 
distinguish impairment caused by age related arthritis in the 
veteran's knees and ankles versus the arthritis in those 
joints that resulted from the veteran's fragment wounds.  
Likewise, while the statements submitted by the veteran's 
private physicians in 1995 and 1996 may not be models of 
clarity, the general meaning they apparently intend to convey 
is that the veteran can no longer work because of the wounds 
he sustained in combat, and the disabilities arising 
therefrom.  This conclusion is also consistent with that of 
the veteran's cousin, who while not shown to be trained in 
medicine, is certainly competent to provide his observations 
regarding the veteran's inability to remain on his feet for 
extended periods of time.  

Thus, while the evidence in its entirety may not exclusively 
support a favorable determination regarding the veteran's 
entitlement to TDIU benefits, the Board is of the view that 
there has been raised a reasonable doubt as to whether the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service connected disabilities.  
Such doubt is to be resolved in favor of the claimant.  
Granting the veteran the benefit of that doubt, the Board 
finds that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service 
connected disabilities and that, therefore, TDIU benefits are 
warranted.  


ORDER

Entitlement to an increased rating for residuals of a shell 
fragment wound to the left leg to include injury to muscle 
group XII; compound fracture of the tibia; and multiple 
metallic fragments throughout the left leg, ankle and foot, 
is denied.  

Entitlement to an increased rating for cicatrices of the skin 
of the right lower leg and foot with multiple foreign bodies 
embedded in the soft tissue and bone of the right leg, ankle, 
and foot is denied.  

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to a total disability 
evaluation based on individual unemployability is granted.  

	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



